United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-1780
                                  ___________

Ronaldo S. Ligons,                     *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
     v.                                * District Court for the District
                                       * of Minnesota.
Mark Kroll, Lt.; David Crist, Warden, *
                                       *       [UNPUBLISHED]
            Appellees.                 *
                                  ___________

                         Submitted: January 4, 2002
                             Filed: January 9, 2002
                                  ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Minnesota inmate Ronaldo Ligons appeals from the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. As relevant to this
appeal, Kroll alleged that prison officials destroyed or withheld books sent to him
from outside sources, in violation of his First Amendment rights. The district court
dismissed the case without prejudice because Ligons had failed to exhaust his
administrative remedies. Upon de novo review, see Larson v. City of Fergus Falls,

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendation of the Honorable Jonathan
Lebedoff, United States Magistrate Judge for the District of Minnesota.
229 F.3d 692, 696 (8th Cir. 2000), we agree with the court that Ligons did not show
he had exhausted the remedies available to him. We also conclude that the district
court did not abuse its discretion in implicitly denying Ligons leave to amend his
complaint, because the amendment would not have cured the deficiency for which the
complaint was dismissed.

       Accordingly, we affirm and deny Ligons’s pending motions on appeal. See 8th
Cir. R. 47B. Ligons may refile his suit after he has exhausted the appropriate internal
procedures available to him. See Lyon v. Vande Krol, 270 F.3d 563, 566 (8th Cir.
2001).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-